FILED
                                                                                  February 25, 2022
                                                                                   EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                                SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

Tammy Wilson,
Petitioner Below, Petitioner

vs.) No. 20-0493 (Mason County 15-C-139)

J.D. Sallaz, Superintendent, Lakin
Correctional Center, and the West Virginia
Parole Board,
Respondents Below, Respondents



                               MEMORANDUM DECISION



       Petitioner Tammy Wilson, by counsel Timothy P. Rosinsky, appeals the Circuit Court of
Mason County’s February 28, 2020, order denying her petition for a writ of habeas corpus alleging
that Respondent The West Virginia Parole Board (the “Parole Board” or the “Board”) denied her
parole in an arbitrary and capricious matter. Respondents J.D. Sallaz, Superintendent, Lakin
Correctional Center, and the Parole Board, by counsel Patrick Morrisey and Keith D. Fisher, filed
a response and supplemental appendix.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Petitioner, who was in a romantic relationship with and employed by Tod McQuaid,
believed that, should Mr. McQuaid die, she would acquire his business. Accordingly, she solicited
the help of Roger Cline and Harry Johnson to murder Mr. McQuaid, promising positions and/or
promotions within the company in exchange for their assistance. On the night of Mr. McQuaid’s
murder, petitioner and Mr. McQuaid consumed alcohol at a bar, and petitioner gave Mr. McQuaid
Valium. The two later returned to petitioner’s home, and Mr. McQuaid passed out on the floor.
Petitioner then summoned Mr. Cline and Mr. Johnson, who were waiting down the road, to her
home. Mr. Cline shot Mr. McQuaid in the back of his head. Petitioner and her accomplices
wrapped Mr. McQuaid’s body and placed it in the back of one of his company vehicles, and Mr.
Cline drove the body to Ohio and disposed of it. Petitioner and her accomplices also tore out and
burned the bloodstained portions of the carpet on which Mr. McQuaid was murdered, and Mr.
Johnson purchased new carpet to replace the old.

                                                  1
        During the investigation into Mr. McQuaid’s disappearance, petitioner lied to officers
regarding his whereabouts, claiming that he had traveled out of town to visit a former girlfriend
but that he had phoned the office daily. Later, she told police that Mr. McQuaid called the office
to report having been “shot on the mountain behind Meadow Bridge.” Ultimately, the police
realized that petitioner was not being truthful, were led to petitioner’s accomplices, and obtained
statements from her accomplices admitting to their and petitioner’s roles in Mr. McQuaid’s
murder.

        Mr. Johnson pled guilty to second-degree murder, and Mr. Cline was found guilty of first-
degree murder, with a recommendation of mercy. Petitioner was likewise convicted of first-degree
murder, but the jury did not recommend mercy. Petitioner filed a direct appeal, which was refused
by this Court in 1992, and she unsuccessfully sought a writ of certiorari from the United States
Supreme Court. See Wilson v. Spitz, 514 U.S. 1027 (1995).

        Later, petitioner filed a petition for a writ of habeas corpus, and the habeas court concluded
that “the relief requested by the writ of habeas corpus would be granted on the ground that the jury
was improperly constituted as alleged in the petition.” After petitioner was granted habeas relief,
the parties entered into a plea agreement under which petitioner pled guilty to first-degree murder,
with the possibility of parole. 1

       Petitioner, now eligible for parole, appeared before the Parole Board in 2004. She was
denied parole, and she was again denied parole in 2007. Petitioner does not challenge these denials.

        Petitioner next appeared before the Parole Board in 2010. In considering her for parole, the
Board noted that the facts and circumstances of her crime were “extremely negative.” The
community/public sentiment was listed as “negative,” and the official sentiment was “extremely
negative.” The Board also viewed her five writeups during her incarceration as “negative.” But
petitioner was rated favorably on her “record of participation in education, vocational, and
therapeutic programs recommended to [her] by the prison staff,” and the Board also viewed
favorably the fact that she had had no writeups in the three years preceding her hearing.

      In her interview with the Parole Board in 2010, petitioner denied conspiring with Mr. Cline
and Mr. Johnson. She claimed that Mr. Cline came to her house on the night of Mr. McQuaid’s
murder uninvited and that Mr. Cline shot Mr. McQuaid to “protect” her from him.

       After considering “all the factors disclosed in your record, various official reports including
court documents and the results of your personal interview,” the Board denied petitioner parole,
finding that she was “not prepared to reintegrate back into society.” The factors the Board rated as


       1
          Petitioner’s guilty plea was entered under North Carolina v. Alford, 400 U.S. 25 (1970).
In Kennedy v. Frazier, relying on Alford, this Court held that “[a]n accused may voluntarily,
knowingly and understandingly consent to the imposition of a prison sentence even though he is
unwilling to admit participation in the crime, if he intelligently concludes that his interests require
a guilty plea and the record supports the conclusion that a jury could convict him.” 178 W. Va. 10,
357 S.E.2d 43, Syl. Pt. 1 (1987).
                                                  2
“negative” or “extremely negative” were found to outweigh the other factors. The Parole Board
further found that petitioner’s “interview failed to convince the Board [her] release on parole would
be compatible with—or in the best interests of—society in general.” The Board noted additionally
that her “crime was an egregious act of violence that warrants justification for extended parole
consideration,” and it opined that petitioner’s “release at this time would diminish the severity of
the seriousness of this crime.” The Board scheduled her next review hearing for 2013 and
recommended that petitioner stay write-up free, complete recommended programs, and
obtain/maintain employment.

       At petitioner’s parole hearing in 2013, the facts and circumstances of her crime were again
rated “extremely negative.” Her writeups, only one of which occurred during the three years
preceding the hearing, were rated “neutral.” Community/public sentiment was rated “negative,”
while official sentiment was rated “neutral.”

        During petitioner’s interview before the Board, she maintained that Mr. Cline killed Mr.
McQuaid to protect her. One panel member remarked, “I’ve read the file and the more I listen to
you the more confused I get. What is your part in this murder? You tell me. Don’t say you can’t
remember. What is your part in this murder?” Petitioner claimed that she could not remember if
she directed Mr. Cline to kill Mr. McQuaid.

        One of the victim’s daughters also spoke at petitioner’s parole hearing, detailing the effects
of her father’s murder on her and her family.

        The Parole Board, after considering “all the factors disclosed in [petitioner’s] record,
considering the positive as well as the negative factors and various official reports including court
documents and the results of [her] personal interview,” concluded that petitioner’s “continued
incarceration will serve to protect society from possible future violence,” so it denied petitioner
parole. In addition, the Board was “not . . . convinced through [petitioner’s] personal interview
that [she] no longer pose[d] a threat to society.” The Board scheduled petitioner’s next review for
2015.

        At petitioner’s next review, in 2015, she was also denied parole. The Board again viewed
unfavorably the “high offense severity” insofar as it was a “[w]illful act of violence [that] resulted
in death of victim with a pattern of violent behavior reflecting continuing risk to public.” The
Board determined that “continued incarceration will serve to protect the public from possible
future violence,” and “[a]n additional period of incarceration will further [her] rehabilitation and
will not be detrimental to the interests of the parties involved in [her] crime.” These determinations
were made following the Board’s careful consideration

       of all the factors disclosed in [her] records, . . . the positive and negative factors
       related to [her] risk of reoffending, [her] progress in the DOC, [her] re-entry
       planning efforts, and the various official reports from the DOC, treatment
       providers, the court documents, as well as input from the community, victims,
       family and officials.

        The Board also considered petitioner’s “risk and needs, and [her] interview during the
parole hearing.” During that interview, petitioner reiterated that Mr. Cline killed Mr. McQuaid to

                                                  3
protect her because Mr. Cline saw Mr. McQuaid “do things he didn’t like.” She further claimed
that there was “a lot of stuff” she did not remember. The Board found that petitioner’s “interview
failed to demonstrate that [her] rehabilitation is complete and [she] no longer pose[d] a threat to
society.” Additionally, Mr. McQuaid’s daughter and ex-wife spoke at the hearing and opposed
petitioner’s release on parole. Petitioner’s next review was scheduled for 2017.

        In 2017, the Board noted the “high offense severity” and petitioner’s “high risk and needs
assessment indicating [her] current risk to the community” in denying her parole. It documented
that there was a lack of community support for release, that petitioner failed to accept responsibility
for the offense, negative official input, and that, once more, her “interview failed to demonstrate
that [her] rehabilitation [was] complete and [she] no longer pose[d] a threat to society.” During
petitioner’s interview, she claimed to “take responsibility for myself that night,” but she later stated
that she believed Mr. Cline shot Mr. McQuaid because Mr. Cline “was protecting [her] . . . [from]
[t]hings he had seen in the past.” The Board reached its conclusions after it “carefully considered
all the factors disclosed in [petitioner’s] record, considering the positive as well as the negative
factors and various official reports including court documents and the results of [her] personal
interview.”

        Petitioner then filed the underlying petition for a writ of habeas corpus asserting that the
Parole Board acted in an arbitrary and capricious matter in denying her parole in 2010, 2013, and
2015, and that it failed to provide an explanation of the weight it attributed to “the numerous
positive factors presented in my favor versus negative factors that are beyond my power to
change.” 2 Petitioner argued that her codefendants have been released from incarceration, and she
sought “the second chance given to those around me. I ask only the same consideration that others
[sic] male and female inmates have been afforded in these same circumstances.” Petitioner
highlighted that she has been allowed “out in the [c]ommunity dressed in ‘street’ clothes,” which
she argued demonstrated that she posed no danger to the community. Additionally, petitioner
highlighted that she was named a “representative for Arts and Crafts Program at the Buckwheat
Festival and Pilot Puppy Program” and that she has served in “secure and sensitive departments at
the institutions and received excellent work evaluation[s].”

        Following the filing of respondents’ respective responses to petitioner’s habeas petition,
petitioner filed an amended petition. Petitioner recounted that her initial petition asserted that the
Parole Board abused its discretion and acted arbitrarily and capriciously in denying her parole in
2010, 2013, and 2015, and stated that “[t]he ONLY addition to this pleading is an identical legal
and factual claim based upon the Parole Board’s denial of [p]etitioner’s parole following a Parole
Board hearing in 2017.”

       The parties appeared for an evidentiary hearing held over two days in October and
December of 2018. Petitioner testified that, as of the date of her hearing, she had been incarcerated
for twenty-eight years, that codefendant Mr. Cline was released from incarceration in 2009 or


       2
         Petitioner raised two other grounds for relief, but she does not argue on appeal that the
habeas court erred in denying relief on those grounds. Accordingly, they are not addressed here.
Also, as addressed below, petitioner raised a challenge to the Parole Board’s 2017 denial in an
amended petition.
                                                   4
2010, and that codefendant Mr. Johnson was released in 1999. Petitioner’s only criminal charge
was the charge giving rise to her underlying conviction; however, petitioner had been told that her
codefendants’ criminal records included convictions aside from those related to Mr. McQuaid’s
murder. Petitioner testified that she had completed all rehabilitation programs for which she was
eligible, that she had completed all recommendations made by the Parole Board following her
various hearings, and that she had “tried to express” her remorse to the Parole Board. Petitioner
explained, “I don’t do a well [sic] parole hearing because I’m not going to say anything ill, I’m
not make going to make any excuses. There is no excuse. I’m not going to say they were more to
blame than me.” Petitioner further offered that she has behaved in prison, has received community
support, has undergone counseling, and has been employed for the duration of her incarceration.
A psychological evaluation deemed her a low risk of reoffending. Petitioner testified that the
Parole Board has not informed her of anything more she could do.

        Lori Loomis-Wedge, who is employed by the West Virginia Board of Education at Lakin
Correctional Center, testified on petitioner’s behalf regarding her individual re-entry plan. Ms.
Loomis-Wedge testified that petitioner “has done everything that we, as the Department of
Education, ha[ve] to offer.” Ms. Loomis-Wedge further testified that outside entities, such as West
Virginia Agriculture and various state universities, have offered classes, all of which petitioner
completed. In short, “[s]he’s done everything we have, and done well. She’s been on the Dean’s
list every time.”

        Ava Roush, the mental health director at Lakin Correctional Center and petitioner’s
therapist, testified that petitioner “completes all therapy work as assigned [and] has a history of
good coping skills.” Ms. Roush stated that she “only see[s] [petitioner] when really when she needs
to process.” Ms. Roush testified that petitioner “has completed all treatment with mental health,
and there is nothing, you know—other than, you know, processing every now and again, that’s all
she needs.”

        The court denied petitioner habeas relief by order entered on February 28, 2020, finding
that petitioner had failed to show that the Board acted arbitrarily and capriciously in denying her
parole. The court observed that petitioner appeared before the Board in 2004, 2007, 2010, 2013,
2015, and 2017, and at each hearing, she failed to take responsibility for murdering Mr. McQuaid.
The court further observed that there was no evidence that the Parole Board failed to consider
petitioner’s educational and other accomplishments or that the Board did not consider the required
positive and negative factors. It is from this order that petitioner now appeals.

       Our standard of review of an order denying habeas relief is well settled:

       In reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review. Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417,
       633 S.E.2d 771 (2006).

Syl. Pt. 1, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016).

                                                5
        On appeal, petitioner assigns error to the court’s denial of her habeas petition, arguing that
the Board abused its discretion in denying her parole. She highlights that she met the technical
requirements for parole eligibility in that she served the minimum term of her indeterminate
sentence, was not in punitive segregation or administrative segregation, had prepared a Division-
of-Corrections-and-Rehabilitation-approved written parole release plan, and had successfully
completed all rehabilitative and educational programs. See W. Va. Code § 62-12-13. With regard
to her failure to satisfy the Parole Board that she would not constitute a danger to the community,
petitioner argues that her involvement in community programs shows that she is not a danger to
the community, and she points to letters of recommendation in her parole file reflecting “the
gratitude of some very influential people” for her service and leadership in these programs.
Although petitioner recognizes that the Board found that she exhibited a “lack . . . of responsibility
and accountability,” she maintains that she has accepted responsibility for her role in the slaying
but that she is “not comfortable saying certain things about the victim ‘out of respect’ for the
victim’s children.” She believes her only “obstacle” to be her “poor interview skills.” Petitioner
also contends that arbitrariness and capriciousness can be inferred in the Board’s denial because
her codefendants, including the one who actually shot and killed Mr. McQuaid, were paroled years
ago.

        West Virginia Code § 62-12-13 sets forth the eligibility requirements for parole as well as
the factors to be considered by the Parole Board in ultimately determining whether to release an
inmate on parole. Generally, the statute provides “that if the best interests of the State and the
prisoner so indicate, the parole board may release a prisoner upon parole.” Rowe v. Whyte, 167 W.
Va. 668, 670-71, 280 S.E.2d 301, 303 (1981). Our review of the Parole Board’s parole decision is
for an abuse of discretion: “The decision to grant or deny parole is a discretionary evaluation by
the board based on a prisoner’s record and its expertise. We shall only review such decision to see
if the board abused its discretion by acting in an arbitrary and capricious fashion.” Tasker v. Mohn,
165 W. Va. 55, 67, 267 S.E.2d 183, 190 (1980).

       Under West Virginia Code § 62-12-13,

       [w]hen considering an inmate of a state correctional facility for release on parole,
       the Parole Board panel considering the parole shall have before it an authentic copy
       of, or report on, the inmate’s current criminal record as provided through the West
       Virginia State Police, the United States Department of Justice, or any other reliable
       criminal information sources and written reports of the superintendent of the state
       correctional institution to which the inmate is sentenced:

       (A) On the inmate’s conduct record while in custody, including a detailed statement
           showing any and all infractions of disciplinary rules by the inmate and the
           nature and extent of discipline administered for the infractions;

       (B) On the inmate’s industrial record while in custody which shall include: The
           nature of his or her work, occupation or education, the average number of hours
           per day he or she has been employed or in class while in custody and a
           recommendation as to the nature and kinds of employment which he or she is

                                                  6
            best fitted to perform and in which the inmate is most likely to succeed when
            he or she leaves the state correctional institution; and

       (C) On any physical, mental, psychological, or psychiatric examinations of the
           inmate.[3]

Id. § 62-12-13(l). West Virginia Code of State Rules § 92-1-6 also sets forth many factors the
panel is directed to consider in determining whether to grant parole, including, but not limited to,
“offense severity, risk assessment, program participation/completion and misconduct history”;
“[w]hether the inmate has satisfactorily participated in institutional education, work, therapeutic
or treatment programs”; “[t]he sentiment expressed by Members of the community, victims of the
crime committed by the inmate and criminal justice officials in the area where the crime occurred”;
“[t]he facts and circumstances of the crime”; and “the risk assessment performed upon the inmate.”
W. Va. Code R. § 92-1-6.1. Importantly, the panel is directed to consider “[t]he demeanor of the
inmate during the interview and the attitudes expressed with regard to prior criminal behavior, to
social morals and law” and “[a]ny other factor which may tend to indicate whether or not the
inmate constitutes a reasonable risk to safety or property if released on parole.” Id.

        As thoroughly detailed above, the Parole Board considered the required factors and
determined, during each review petitioner challenges, that her release upon parole would not be
compatible with the best interests and welfare of society. Indeed, petitioner does not contend that
the Board failed to consider any required factor; rather, she merely emphasizes the positive factors
in her record while downplaying the negative. Petitioner’s displeasure with the Board’s decisions
alone—which decisions were reached following in-depth reviews and careful consideration of the
required information—fails to demonstrate that the Board abused its discretion in denying her
parole.

        Petitioner further attempts to demonstrate that the Parole Board acted arbitrarily and
capriciously by distinguishing the circumstances present in her case with those presented in other
cases in which this Court affirmed the denial of parole. Petitioner distinguishes one such case,
State ex rel. Stollings v. Haines, 212 W. Va. 45, 569 S.E.2d 121 (2002), by noting that “the inmate
[in Stollings] refused to acknowledge that he held a gun to the victim’s head and pulled the trigger,
which was the essential nature of the crime; again, not present in this case.” Contrary to petitioner’s
assertions, however, the circumstances of Stollings are similar to petitioner’s circumstances. We
noted in Stollings that

       the Parole Board expressed considerable dismay that Mr. Stollings still contended
       that he did not remember placing the pistol to Ms. Sizemore’s head and killing her.
       During the hearing, Mr. Stollings, while claiming to accept responsibility for the
       crime, could recall only matters that occurred prior to the shooting and afterward.

Id. at 48, 569 S.E.2d at 124. As in Stollings, the panel considering petitioner’s parole in 2013 was
confused by the claims she made in her interview and directed her not to say that she could not

       3
          West Virginia Code § 62-12-13 was amended a number of times over the years petitioner
appeared before the Parole Board. The cited provision was not amended in a way that materially
affects this Court’s analysis; accordingly, the current version is quoted.
                                                  7
remember what happened, yet petitioner maintained that she could not remember if she directed
Mr. Cline to kill Mr. McQuaid. In 2015, petitioner repeated that there was “a lot” she could not
remember, and in 2017, despite claiming to “take responsibility for [her]self,” she again conveyed
her belief that Mr. Cline murdered Mr. McQuaid because he was protecting her. On appeal,
petitioner acknowledges that she was not forthright with the Board and characterizes the parole
interviews as an “obstacle.” We concluded in Stollings that the Parole Board did not abuse its
discretion in denying parole because it conducted a thorough interview of the incarcerated
individual and addressed all of the required statutory issues. Id. We also observed that the Parole
Board set forth the reasons for its decision, including its “dismay” that the inmate in Stollings
maintained an inability to recall pertinent facts of his involvement in the crime for which he was
incarcerated. Id. These same facts lead us to find that the Board did not abuse its discretion in
denying petitioner parole in the instant case. Here, the Board meticulously considered and
addressed the necessary statutory factors and conducted interviews of petitioner, during which it
made judgments of petitioner’s credibility that this Court will not disturb. See State v. Guthrie, 194
W. Va. 657, 669 n.9, 461 S.E.2d 163, 175 n.9 (1995) (“An appellate court may not decide the
credibility of witnesses . . . .”). In our review of the record, the Board’s finding in each of the
challenged years that petitioner’s release upon parole would not be in her or society’s best interests
is fully supported.

        We also decline to “infer” that the Parole Board acted arbitrarily and capriciously in
denying her parole because her codefendants have been paroled. First, petitioner has failed to
substantiate her assertions regarding her codefendants. They did not testify at the omnibus hearing
nor has petitioner produced any documentation regarding their alleged parole. More important, the
factors considered by the Parole Board in determining whether to grant parole are specific to the
individual before the panel. 4 See W. Va. Code R. § 92-1-6.1. Accordingly, whatever decisions the
Board allegedly reached with respect to petitioner’s codefendants does not demonstrate that
petitioner is entitled to habeas relief with regard to her parole denials.

        Petitioner also assigns as error the Parole Board’s scheduling of her parole review hearings
in two- and three-year intervals. In Syllabus Point 3 of State ex rel. Carper v. West Virginia Parole
Board, 203 W. Va. 583, 509 S.E.2d 864 (1998), we held that

       [t]o pass constitutional muster under the ex post facto clause of the West Virginia
       Constitution, Article III, Section 4, the provisions of W.Va.Code, 62-12-13(a)(5)
       [1997] allowing up to 3 years between parole reviews for prisoners serving terms
       of life imprisonment with the possibility of parole must be applied on a case-by-
       case basis to prisoners whose offenses occurred at a time when the law prescribed
       annual parole reviews. The Board of Parole may only extend the period between
       parole review hearings for such prisoners beyond 1 year if the Board has made a
       case-specific individualized determination with reasoned findings on the record
       showing why there will be no detriment or disadvantage to the prisoner from such

       4
         Petitioner claims that her codefendants’ alleged parole “at least raises an Equal Protection
argument.” She does not brief any equal protection claim, however, so we decline to address one.
“Although we liberally construe briefs in determining issues presented for review, issues . . .
mentioned only in passing but are not supported with pertinent authority, are not considered on
appeal.” State v. LaRock, 196 W. Va. 294, 302, 470 S.E.2d 613, 621 (1996).
                                                  8
       an extension. Additionally, due process requires that such a prisoner receiving a
       review period of more than 1 year must be afforded the opportunity to submit
       information for the Board’s consideration during any extended period requesting
       that a review be granted before the expiration of the extended period.

Petitioner argues that the Board failed to make an individualized determination justifying a
departure from annual reviews, but she failed to “articulate [this issue] with such sufficient
distinctiveness to alert [the] circuit court to the nature of the claimed defect,” so she has failed to
preserve the issue for appellate review. Syl. Pt. 2, in part, State ex rel. Cooper v. Caperton, 196
W. Va. 208, 470 S.E.2d 162 (1996). While petitioner mentioned in passing that the Board
scheduled her review hearings for, variably, two or three years, she did not assert error in the
Board’s extension of the period between her parole review hearings. “This Court will not pass on
a nonjurisdictional question which has not been decided by the trial court in the first instance.”
Syl. Pt. 2, State ex rel. Lewis v. Hall, 241 W. Va. 355, 825 S.E.2d 115 (2019) (citations omitted).
Accordingly, we decline to address this claimed error.

       For the foregoing reasons, we affirm.

                                                                                            Affirmed.

ISSUED: February 25, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Alan D. Moats sitting by temporary assignment

DISQUALIFIED:

Justice William R. Wooton




                                                  9